Case 2:20-cv-07021-ODW-MRW Document 17 Filed 03/29/21 Page 1 of 1 Page ID #:36




    1
    2
    3
    4
    5
    6
                                                            JS-6

    7
    8                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    9
                                  WESTERN DIVISION
   10
        MIRANDA LYNN RODRIGUEZ,                  )
   11
                 Plaintiff,                      ) Case No.: 2:20-cv-07021-ODW-MRW
   12                                            )
   13         vs.                                ) JUDGMENT
                                                 )
   14   ANDREW SAUL, Commissioner of             )
   15   Social Security,                         )
                                                 )
   16
                     Defendant.                  )
   17                                            )
   18                                            )

   19          The Court having approved the parties’ stipulation to remand this case
   20   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
        with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
   21
        entered for Plaintiff.
   22
   23
        DATED: March 29, 2021
   24
                                        HONORABLE JUDGE OTIS D. WRIGHT, II
   25                                   UNITED STATES DISTRICT JUDGE
   26
   27
   28




                                                 -1-
